﻿
I congratulate you. Sir, on your election to the presidency of the forty-second session of the General Assembly and assure you of the support of the delegation of Iceland in carrying out the duties of that noble office.
Two years ago, at the fortieth anniversary of the United Nations, I had the honour of addressing this great Assembly. On that occasion I also had the pleasure of listening to many world leaders express their hopes for a world without wars and misery, for a world of peace and good living for all. I do not doubt the sincerity of those who express such hopes, but I ask myself why, then, have we failed.
In those fine anniversary speeches several explanations are found. Certainly, much has been achieved through the United Nations, and not least through the efforts of the various specialized agencies dealing with specific world problems. On the other hand, it seems to be a rather widespread opinion that the General Assembly and the Security Council have too often failed, and certainly there is considerable evidence to support such an opinion.
The General Assembly has grown, it seems, into a forum of heated debates, with accusations and counter-accusations, between nations which too often seem to belong to power blocs with predetermined views on most issues of importance. To many the General Assembly does not look like a world forum of statesmen seeking in earnest answers to the many problems from which humanity is suffering. But why bring this up at this moment, somebody may wonder. Two years ago we went through the exercise of reviewing the work of the United Nations throughout 40 years and suggesting ways of improvement. We have new gathered here for yet another session of the General Assembly. This is therefore the proper time to do as we promised the world two years ago and show at this session that we meant what we said. 
The Icelandic delegation to the General Assembly will act accordingly. We shall not take part in accusations and arguments between nations. We shall honour the sovereign right of every nation to govern its own affairs as long as that is within Internationally agreed rules and regulations and does not give others cause for grievance. We shall oppose those that do not honour the sovereignty of their neighbours and that start military conflicts and wars. We shall support reasonable measures to settle such differences.
We congratulate the Central American countries on the peace agreement which they have reached and urge all nations to support and assist in the implementation of that treaty. We assume, of course, that the parties involved will restore human rights in the area without delay and thus show their sincere intentions to live up to the agreement.
We also strongly support the Security Council's attempt to end the military conflict in the Middle East. I wish to suggest that, if this is not accepted by the countries in question it should be followed up by further international action, such as the imposition of a complete arms embargo. We shall support all realistic resolutions calling for the limitation and eventual elimination of nuclear weapons, a nuclear-test ban and the elimination of chemical weapons, with satisfactory means of verification.
We strongly oppose apartheid and any and all suppression of human rights. We shall take part in an honest effort to improve the general quality of life. We shall therefore support all reasonable measures to prevent pollution and destruction of the environment, especially when such practices affect more than one nation or the whole world. In this respect I refer, as examples, to such practices as making the oceans of the world dumps for the most hazardous waste and destroying the ozone layer. No nation or industrial complex should be allowed to continue such practices, often purely for financial gain.
The danger involved In the application of nuclear energy for power production can no longer be overlooked. With that fact in mind I suggest that the nuclear power industry should be required to accept mandatory safety standards and inspection as determined by an international body such as the International Atomic Energy Agency.
Iceland strongly supports the conclusions of and proposals made by the Nordic Commission on Environment and Development and we trust that these will become the basis for world action.
We shall honour the right of every nation to make proper use of resources within its boundaries without interference from others, but where much exploitation affects others we shall stress international consultation and scientific control. Furthermore, we believe that all living resources have the right to be conserved, although they can be utilized properly. We reject interference by a self-appointed police force, however powerful such a nation may be. People in glasshouses should not throw stones.
I trust that I have made the position of the Icelandic delegation clear. Furthermore, I want to stress that we look to the United Nations with high expectations and respect. In spite of its shortcomings, we see this important Organization as humanity's greatest hope for survival. We believe that the United Nations should be strengthened and we are willing to take part in such an effort.
Personally, I believe that a major source of our problems is to be found in the lack of confidence and trust. Therefore I suggest that we do everything in our power to ensure that people from all parts of the world are allowed to travel freely and get acquainted. I am certain that this would dispel many of the false ideas about others now so frequently held by so many. A year ago my country, Iceland was host to the leaders of the two most powerful nations in the world, who, we can assume, have the future of mankind in their hands. It was a pleasure to host that meeting and thus contribute a little to the crucial attempt now being made to reach agreement on the long overdue reduction of nuclear weapons.
I want to pay a special tribute to the super-Powers for the results now made evident by the agreement just announced on the elimination of medium-range missiles. We trust that this will be followed by further and larger steps in the elimination of nuclear weapons.
Iceland, which is one among a very few nations that does not have a military force, will always be available to assist in such an attempt to improve life on earth. I should like to see my country become a sanctuary for those who want to meet in peace and seek solutions to the many problems from which mankind is suffering. For that purpose I would welcome not only the leaders of the super-Powers but all members of the General Assembly to my country, Iceland. 
